Citation Nr: 1706914	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  10-13 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board remanded the instant matter in November 2011 and January 2016.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran indicated on his March 2010 substantive appeal (VA Form 9), filed in connection with his claim for service connection for a back disorder, that he wished to testify at a Board hearing before a Veterans Law Judge sitting at the RO.  However, in an April 2010 communication, he changed his request to a Board hearing conducted in Washington, D.C.  As such, in a June 2011 letter, the Veteran was advised that his requested hearing at the Board's Central Office in Washington, D.C., had been scheduled for August 2011.  However, the Veteran did not report to the scheduled hearing.  The Board notes that both the notice of hearing and the November 2011 remand were mailed to the Veteran using an incorrect zip code.  Subsequently, the January 2016 remand, which noted the Veteran's hearing was considered withdrawn because he did not appear in August 2011, was mailed to the Veteran at his correct address.  The Veteran has not disputed the withdrawal of his hearing request or requested a new hearing since receiving notice of the Board's finding he withdrew his request.  Furthermore, in his most recent substantive appeal (VA Form 9), received in February 2014, he indicated that he did not desire a Board hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.702 (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  A low back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.

2.  The Veteran is not permanently unemployable due to nonservice-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for eligibility for nonservice-connected pension have not been met.  38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.102 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by an April 2007 letter sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Veteran's service treatment records (STRs) could not be located and are unavailable for review.  In this regard, following numerous attempts to locate the Veteran's STRs, the AOJ certified these records as unavailable in a February 2008 Memorandum, which documented the efforts the AOJ undertook to obtain the records and the determination that further attempts would be futile.  The Veteran was advised in a letter the same month that his STRs were unavailable and provided an opportunity to identify or provide any alternate sources of information; however, he did not do so.  38 C.F.R. § 3.159(e).  Thereafter, pursuant to the November 2011 remand, additional attempts were made to obtain the Veteran's missing STRs, to include records maintained separately by the Courthouse Bay Dispensary (i.e., where the Veteran reported he received treatment for his back injury).  However, despite these attempts, no STRs were obtained and the AOJ determined that records from the Courthouse Bay Dispensary were unavailable in a January 2013 VA Memorandum.  The Veteran was advised in a letter the same month that his records from the Courthouse Bay Dispensary were unavailable and provided an opportunity to identify or provide any alternate sources of information; however, he did not do so.  Id.  Based on the foregoing, the Board finds that no further attempts to procure the Veteran's STRs are required.  

Moreover, the Veteran's service personnel records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any other outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Also relevant to the duty to assist, the Veteran was afforded a VA examination in June 2007 in regard to his claim for nonservice-connected pension benefits.  The Board finds that such examination, and the accompanying determination regarding the functional impairment associated with his disorders, is adequate to adjudicate such claim.  In this regard, such was predicated on an interview with the Veteran, a review of the record, and a physical examination with diagnostic testing.  

In the January 2016 remand, the Board determined that a VA examination with an etiological opinion was necessary to decide the Veteran's claim for service connection for a back disorder.  Such was scheduled for April 2016; however, documentation on file reflects that the Veteran failed to report for his examination.  Upon a review of the examination request, the Veteran's address was verified and, in the report of the Veteran's failure to attend, it was noted that a letter was sent to him and three messages were left for him.  However, he did not appear for the examination and has not otherwise requested to have it rescheduled.  In the May 2016 supplemental statement of the case, the Veteran was advised that he had failed to attend his scheduled examination and did not provide good cause for doing so.  Consequently, he was informed that evidence expected to have been obtained as a result of such examination, which may have been beneficial to his claim, could not be considered.

Moreover, the evidence does not suggest, and the Veteran does not contend, that he did not receive notice of the scheduled April 2016 VA examination.  Baldwin v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  In this regard, VA regulations provide that, when a claimant fails to report for an examination scheduled in conjunction with original claims, the claims shall be rated based on the evidence of record.  38 U.S.C.A. § 1155, 38 C.F.R. § 3.655.  As such, the Board will decide the claim based on the evidence of record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in regard to the Veteran's claims has been met.

Finally, the Board finds there has been substantial compliance with its November 2011 and January 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in November 2011, the matter was remanded in order to provide the Veteran an opportunity to designate a representative, perform additional efforts to locate the Veteran's STRs, to include records from Courthouse Bay Dispensary, and conduct an examination of the Veteran's back if records corroborating an in-service injury were located.  Thereafter, a letter was mailed to the Veteran in December 2011 advising him about obtaining representation and that additional efforts to locate his STRs had been undertaken.  In addition, the AOJ attempted to obtain the Veteran's STRs, as well as records from Courthouse Bay Dispensary, in December 2011 by contacting the Record Management Center as well as the latter facility directly.  Thereafter, the Veteran's service personnel records were received.  However, in January 2012 and October 2012, each facility, respectively, informed the AOJ that they had no records referable to the Veteran.  A VA examination was not required, as the AOJ did not find corroborating evidence of an in-service back injury.  

Subsequently, the Board remanded the claim again in January 2016 to allow the Veteran another opportunity to identify relevant medical records, obtain his SSA file, and conduct a new VA examination to determine the current nature and etiology of his low back disorder.  Pursuant to the remand, the AOJ mailed the Veteran a letter in January 2016 requesting he identify locations where he received treatment referable to his back, obtained his SSA file, and scheduled a VA examination for the Veteran.  However, as explained above, the Veteran did not attend the examination.  Therefore, the Board finds that there has been substantial compliance with its April 2012 and March 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
 
II. Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, for Veterans who have served 90 days or more of active service during a war period, or after December 31, 1946, certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a), and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As previously noted, the AOJ exhausted all efforts to locate the Veteran's STRs with negative results.  In these cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from possibly missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran claims that he has a low back disorder as a result of his military service.  In this regard, on his March 2007 claim form, he reported that he did not remember how he hurt his back, but that his injury occurred in 1973 during training at Camp Pendleton and he was treated at the Courthouse Bay Dispensary.  However, on the claim form he also listed his back injury as occurring at Camp Lejeune, North Carolina.  The Board notes that Courthouse Bay Dispensary is located at Camp Lejeune.  The next month, the Veteran sent in a statement reporting that he has had back pain since discharge, but did not seek treatment for such condition at that time.  During a VA examination in June 2007, the Veteran stated the injury occurred while he was lifting a piece of metal equipment and he received pain medication and slept on a board to ameliorate the condition, which continued to require treatment throughout service.  At that time, the Veteran also reported continuing back pain following discharge without radiation into his lower extremities.  Thereafter, the Veteran was examined in regard to a claim for SSA benefits in March 2009.  During this examination, he stated that his back pain was caused by carrying "drunk persons once a week about 10 feet," which seems to associate his back pain to his post-service career as a police officer.  Subsequently, the Veteran reported in October 2010 that he injured his back while "carrying backpacks while cleaning up after the war."  Then, in his March 2010 substantive appeal, the Veteran reported injuring his back at Camp Lejeune during a hike due to carrying a heavy bag.

At the outset, the Board finds that the competent evidence of record confirms that the Veteran has a current low back disorder.  Specifically, in conjunction with the June 2007 VA examination, the Veteran was diagnosed with moderately advanced degenerative disc changes at the L5-S1 level with degenerative joint changes and associated pain.  

However, the Board finds the preponderance of the evidence is against the claim.  In this regard, there is no competent evidence of record establishing a nexus between the Veteran's currently diagnosed back disorder and any claimed in-service injury.  While the June 2007 VA examiner described the Veteran's reports of injuring his low back in-service and subsequent symptomatology, he did not provide an opinion as to whether the Veteran's current low back disorder is related to his claimed in-service low back injury.  Additionally, while the Veteran's back was examined by SSA with regard to a disability claim in March 2009, no finding as to the etiology of his back disorder was offered by the examiner.  Finally, the Veteran's VA treatment records contain an examination of his back from March 2010, but again that examiner did not provide a conclusion as to the original cause of the Veteran's back disorder.  Therefore, in light of the lack of an etiological opinion, the Board remanded the case in January 2016 in order to afford the Veteran a VA examination with an etiological opinion.  However, as discussed above, the Veteran did not report for the examination, so no etiological opinion was obtained.  

To the extent the Veteran believes that his low back disorder is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of degenerative disc and joint disease is a matter not capable of lay observation and requires medical expertise to determine.  Specifically, the question of causation of such a back disorder, to include whether such is the result of the Veteran's claimed in-service injuries and/or military duties, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's opinion as to the etiology of his current low back symptomology is not competent and consequently is afforded no probative weight.

The Board has also considered whether service connection for arthritis on a presumptive basis is warranted.  However, the evidence does not show that such manifested within one year of the Veteran's military service.  Furthermore, while the Veteran reported experiencing back pain since his military service, he is not competent to relate such symptoms to his currently diagnosed low back disorder, as such determination also requires medical expertise.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Therefore, the Board finds that presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.

In summary, the Board finds that the Veteran's low back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.  The Board has considered its heightened duties in light of O'Hare; however, in the absence of any competent evidence of a nexus between the Veteran's claimed in-service injury and his current disorder, service connection cannot be granted.  O'Hare, 1 Vet. App. at 367.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

III. Nonservice-Connected Pension Claim

The Veteran has reported that he can no longer find employment due to his lower back pain and a sprained right ankle.

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a Veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice-connected disabilities not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521, 1522; 38 C.F.R. § 3.3(a)(3). 

In this case, it is undisputed that the Veteran has the requisite wartime service and is under the age of 65.  Therefore, his basic eligibility for pension turns on whether he meets the criteria for a permanent and total disability rating for nonservice-connected disability pension purposes.  Such a determination is based on the total impairment caused by all nonservice-connected disabilities which are not the result of willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.17; Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a total and permanent disability rating can be awarded, an evaluation must be performed to determine the percentage of impairment caused by each disability). 

Pursuant to the above criteria, a claimant will be considered permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.3(a)(3).

Here, the Veteran has not contended, and the record does not show, that he is a patient in a nursing home or receiving disability benefits through the SSA. 
38 U.S.C.A. §§ 1502(a)(1), 1502(a)(2).  In fact, he has been denied SSA disability benefits.  Hence, to qualify for nonservice-connected pension, he must meet the requirements of either section 1502(a)(3) or 1502(a)(4). 

The foregoing provisions contemplate an analytical framework under which permanent and total disability for pension purposes may be demonstrated.  See Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts, 2 Vet. App. 387; Brown v. Derwinski, 2 Vet. App. 444 (1992).  Specifically, such impairment may be established under the average person (or objective) test, the unemployability (or subjective) test, or on a subjective extraschedular basis.  See 38 U.S.C.A. 
§ 1502(a); 38 C.F.R. §§ 3.3(a)(3)(vi)(B), 3.321(b)(2), 4.15, 4.16(a), 4.17; see also Brown, 2 Vet. App. 444 (outlining an analytical framework for application in pension cases). 

The average person (or objective) standard mandates a finding of total disability when there is any impairment of mind or body that is sufficient to preclude the average person from following a substantially gainful occupation, provided that such impairment is reasonably certain to continue throughout the life of the disabled person.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.

The unemployability (or subjective) test directs that, where a claimant's disabilities meet the percentage requirements of 38 C.F.R. § 4.16, and are permanent in nature, a determination should be made whether such disabilities render him incapable of substantially gainful employment.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§§ 3.321(b)(2).  To meet the percentage requirements of 38 C.F.R. § 4.16, the claimant must have one disability ratable at 60 percent or higher, or two or more disabilities where at least one is ratable at 40 percent or higher and the combined rating of all disabilities is at least 70 percent.

Finally, if the claimant does not meet either the "average person" or the "unemployability" tests, a determination must be made as to whether he should be granted a nonservice-connected disability pension on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(2), on the grounds that he is unemployable despite not meeting the percentage standards set forth in section 4.16(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.

As noted above, the Veteran filed a claim for a nonservice-connected pension in March 2007 based on back pain and a sprained ankle with a disability onset date of March 1992.  He reported a high school education with nineteen years employment as a police officer ending in April 1992.  He also reported working for himself as a silversmith before becoming totally disabled in 2002.  In relation to a claim for SSA disability benefits in March 2009, the Veteran discussed his work history as a police officer and reported he wrote reports and supervised other people.  The Veteran also stated he worked at a car wash in 2006 and 2007, but stopped working in March 2007 due to back pain.  He further reported that he became unable to work due to illness and injury in April 2008 because he could not lift heavy objects and was denied other employment due to his back pain.

As noted above, the Veteran was examined by VA in June 2007.  He told the VA examiner that he had continuing back pain following discharge without radiation into his lower extremities and severe back spasms several times a week.  The Veteran stated that his condition was aggravated by lifting, carrying, stooping, and prolonged sitting or standing.  He reported that his back disorder caused him difficulty with performing his daily activities and doing jewelry work and he was treating this condition with over-the-counter pain medicine.  He also reported spraining his right ankle in February 2007.  The examiner found the Veteran presented with mild swelling in his right ankle and foot, but that the joint was stable and the injury was "innocent."  Range of motion of the ankle were within normal limits, but the Veteran had terminal pain on active and passive motion.  The examiner also evaluated his back and, as noted above, found degenerative changes in the discs and joints of his lumbar spine.  The examiner further found the Veteran had full range of motion, with terminal pain on active and passive motion, and exhibited decreased mobility, lack of stamina, and pain.  The examiner denied the Veteran's back presented with guarding, spasms, tenderness, or ankylosis.  Neurological examination was normal.  Blood pressure readings at such time were 141/86, 143/90, and 158/90.  He concluded that the Veteran was not impaired in performing normal hygiene functions, mildly limited in traveling and driving, moderately limited in doing chores, shopping, and recreation, and prevented from engaging in sports entirely.  

Subsequent to the June 2007 examination, the Veteran was diagnosed with diabetes, latent tuberculosis, and high blood pressure.  Thereafter, the SSA issued an examination report in March 2009 in regard to a claim by the Veteran for disability benefits.  During that examination, the Veteran reported that he could not stand or sit for long periods of time due to back pain radiating down his legs and that he could not lift heavy objects or exercise.  While the SSA examiner noted the Veteran had problems sitting throughout the interview, he also noted he had no difficulty with comprehension, coherency, concentration, communicating, standing, or walking.  No functional limitations related to his diabetes, latent tuberculosis, or high blood pressure were noted.  The examiner concluded that the Veteran's "physical allegations result in no severe functional limitations."  The SSA denied the Veteran's disability claim because it concluded that his disabilities were "not severe enough to keep [him] from working." 

The Board notes one additional examination of the Veteran in the record which was conducted at a VA Medical Center in March 2010.  However, this examination contains contradictory findings with regard to the Veteran's ability to work.  In this evaluation, the examiner first reports that the Veteran was satisfied with the current management of his chronic pain and with his level of functioning.  However, the examiner then stated the Veteran's pain level was a 9 out of 10, he received no benefit from treatment, and was unable to exercise, work, or perform the activities of daily life.  Based on the irreconcilable contradictions found in this examination, the Board assigns it no probative value.

VA treatment records dated through April 2012 reflect diagnose of chronic low back pain, diabetes mellitus without complications, hypertension, a history of a positive PPD test, and hypertriglyceridemia, and was taking medication for diabetes mellitus (glipizide and metformin) and hypertension (lisinopril).  It was noted that the Veteran's hypertension was controlled on his medication.  

Thereafter, the Veteran underwent surgery twice in 2012.  In November 2012, he was operated on to treat inflammation of the gallbladder.  Then, in December 2012, he was operated on again to address acute pancreatitis.  Treatment records indicate that both these surgeries were successful and the Veteran has not alleged that either of these conditions are ongoing or affect his ability to work.  Thus, the Board will not consider them further in relation to this claim. 

Upon review of the evidence, the Board finds the preponderance of the evidence is against the Veteran's claim for a nonservice-connected pension.  

Looking first at the average person standard for unemployability, while the Veteran's right ankle injury has not been shown to be permanent, his back injury is permanent based on its degenerative nature.  Furthermore, his hypertension, diabetes mellitus, and latent tuberculosis are also likely permanent.  However, neither the 2007 VA examiner nor the SSA examiner found the Veteran was unable to perform activities of daily living necessary to prepare him for a work environment.  While the VA examiner said the Veteran had mild limitations in traveling and driving, this does not support a finding that an average person would not travel daily to a workplace.  Furthermore, the SSA examiner found the Veteran was proficient in comprehending, communicating, standing, and walking.  Both the 2007 VA examiner and the SSA examiner found the Veteran was unable to sit for extended periods.  However, the inability to sit for long periods of time would not prevent the average person from maintaining employment.  In this regard, there are many jobs which do not require workers to remain seated during their shifts.  Therefore, the Board finds the average person would not be unemployable based on the impairments experienced by the Veteran.

Turning to the subjective test, the Veteran's disabilities do not meet the percentage requirements of 38 C.F.R. § 4.16 to support a determination that he is incapable of substantially gainful employment.  As noted in the March 2008 rating decision, the Veteran's nonservice-connected disabilities include: moderately advanced degenerative disc changes at L5-S1, evaluated as 10 percent disabling; residuals from a right ankle sprain, evaluated as noncompensably disabling; tuberculosis, evaluated as noncompensably disabling; high blood pressure, which was not assigned an evaluation; and diabetes mellitus, evaluated as noncompensably disabling.  His combined disability rating was 10 percent.  

In this regard, the AOJ assigned a 10 percent rating for the Veteran's back disorder.  The sole examination of record addressing the rating criteria for a back disorder is the VA examination from 2007.  That examiner found the Veteran had a full range of motion on active and passive movement with pain, but did not find he had ankylosis or intervertebral disc syndrome.  Given the lack of limitation in the range of motion findings, or the presence of ankylosis, intervertebral disc syndrome, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, the maximum rating the Veteran could receive for this condition is 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010, 5235-5243, General Rating Formula for Diseases and Injuries of the Spine.  Furthermore, while he reported radiating pain down his legs, a symptoms which is specifically contemplated in the assigned 10 percent rating, he did not have a separate diagnosis of radiculopathy.  See Id., Note (1).  

With regard to the Veteran's residuals of a right ankle sprain, as he had full range of motion at the time of the June 2007 VA examination without ankylosis of any aspect of the ankle, malunion of os calcis or astragalus, or an astragalectomy,  the AOJ appropriately assigned a noncompensable rating for such disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

With regard to the Veteran's tuberculosis, such has been determined to be latent and no residuals are noted.  Therefore, the AOJ appropriate assigned a noncompensable rating.  See 38 C.F.R. § 4.97, Diagnostic Code 6731.

Pertinent to the Veteran's high blood pressure, while the AOJ did not assign a disability rating in the March 2008 rating decision, a review of the record reflects that the Veteran takes medication to control it.  Therefore, by resolving all doubt in his favor, the Board finds that a 10 percent rating should be assigned for such disability.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  However, in the absence of predominantly higher diastolic and systolic pressure readings, a higher rating is not warranted.

Finally, with regard to the Veteran's diabetes mellitus, the AOJ assigned a noncompensable rating.  As there is no evidence that he must maintain a restricted diet for such disability, a compensable rating is not warranted.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Furthermore, there is no evidence of diabetic complications.  See id.; Note (1).

Therefore, based on the foregoing, the Veteran's combined disability rating is 20 percent.  38 C.F.R. § 4.25.  As such, he does not meet the schedular criteria to be found unemployable.

Finally, the Board also does not find the Veteran is unemployable on an extraschedular basis.  In reaching this determination, the Board acknowledges that the Veteran spent nineteen years as a police officer, which regularly required physical exertion affecting his lower back.  However, the Veteran has a high school education and, by virtue of his career as a police officer, significant experience in writing reports and supervising staff.  As noted above, the examinations of record reflect minimal limitations on his capacity to prepare for, or travel to, a job on a regular basis.  Furthermore, these examinations show he does not have limitations with regard to standing or walking.  While the Veteran is limited in his ability to sit for extended periods and lift heavy objects, he is qualified and able to perform jobs not requiring those types of activities.

The Board also observes that the evidence of record shows no more than intermittent, routine treatment for the Veteran's disabilities and that they are relatively insignificant. There is no evidence of record that he has been hospitalized for any disability. The Veteran himself has not pointed to any factors which would be considered to be exceptional or unusual. He has also not presented such an unusual disability picture that it can be shown that he is precluded from sustaining gainful employment as a result of his disabilities, either individually or in combination. The record does not demonstrate that the appellant's current disabilities render him unemployable under 38 C.F.R. § 3.321(b)(1). See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In sum, while the examiners observed limitations in the Veteran's ability to perform work requiring sitting or lifting objects, there is simply no competent medical evidence to support a finding that the Veteran's back disability, or his other permanent conditions, are of sufficient severity to render him unemployable.  In this regard, the Board notes that there are many jobs which do not require employees to sit for long periods of time or lift heavy objects.  Moreover, the SSA examiner found the Veteran did not present with any cognitive deficits that would prevent employment.  The Board finds it significant that this examination showed the Veteran possesses substantial valuable work experience and the cognitive skills to function in a work environment.  Therefore, based on the evidence of record, the Board finds that the Veteran does not meet the criteria for unemployability under the applicable tests.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for a low back disorder is denied.

Entitlement to nonservice-connected pension is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


